Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Re. claim 1: the limitations of “wherein the first surface is formed in a rectangular shape,
the first direction is along a longitudinal direction of the rectangular shape,
	the second direction is orthogonal to the first direction,
 	the third direction is orthogonal to the first surface,
the vapor pipe and the liquid pipe are connected to the evaporator from the second direction,
the first opening and the second opening are disposed in such a way as to extend to inside the evaporator,
the second opening is, in predetermined attitudes, disposed in such a way as to open below a liquid level of the heat medium” in combination with the remaining limitations in the claim cannot be found in the prior art. One of ordinary skill in the art would not have been motivated to modify the teachings of Satou et al and Kondo et al. to teach the claimed limitations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353.  The examiner can normally be reached on Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






February 23, 2021
/ADAM B DRAVININKAS/           Primary Examiner, Art Unit 2835